DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 were previously pending and subject to a Non-Final Office Action having a notification date of April 16, 2021 (“Non-Final Office Action”).  Following the Final Office Action, Applicant filed an Amendment on July 16, 2021 amending claims 1, 8, and 15.  Claims 6, 13 and 20 were canceled. 
Claims 1-2, 4, 8-9, 11, 15-16, and 18, as recited in the Amendment, are currently pending and subject to the non-final office action below.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112
Applicant’s arguments, see Applicant’s remarks, filed July 16, 2021, with respect to claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 have been fully considered. The applicant amended the claims to clarify the 112(b) issues and explained the metes and bounds of the claims. Thus the 112(b) rejections have been withdrawn. 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's remarks, page 12, regarding 35 U.S.C. § 101 Rejection Section, filed July 16, 2021, with respect to the rejections of claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103  
The arguments are moot in view of the new grounds of rejections set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4 are directed to a method (i.e., a process), claims 8-9, 11 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-16, 18 are directed to a system (i.e., a machine).  Accordingly, claims 1-2, 4, 8-9, 11, 15-16, and 18 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial 
Representative independent claim 15 includes limitations that recite an abstract idea.  Note that independent claim 15 is the system claim, while claim 1 covers a method claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 15 recites:
A computing system including a processor and memory configured to perform operations comprising: 
obtaining encounter information of a patient encounter, wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems; 
processing the encounter information to:
associate a first portion of the encounter information with a first patient encounter portion of a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second patient encounter portion of at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems, wherein at least the second encounter participant is the patient; and 
rendering a visual representation of the encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems, wherein the visual representation of the encounter information includes the machine vision encounter information; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors and the machine vision encounter information obtained via the one or more machine vision systems; and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user interface is a selection of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors and the machine vision encounter information obtained from the virtual assistant via the one or more wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information is one of the pre-visit portion of the patient encounter and the post- visit portion of the patient encounter.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because associating encounter information with people, generating temporally-aligned visual representation of encounter information and filtering encounter information all relates to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because associating encounter information with people, generating temporally-aligned visual representation of encounter information and filtering encounter information are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 16, 18 (similarly for dependent claims 2, 4 and 9, 11) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 16 (similarly to claims 2 and 9), these claims constitute: (a) “certain methods of organizing human activity” because generating encounter transcripts from encounter information and filtering encounter information based on visual representation all relate to managing human behavior/interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because generating encounter transcripts from encounter information and filtering encounter information based on visual representation are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system including a processor and memory configured to perform operations comprising (conventional computer implementation as noted below, see MPEP § 2106.05(f)): 
obtaining encounter information of a patient encounter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec), wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
processing the encounter information to:
associate a first portion of the encounter information with a first patient encounter portion, wherein the first portion of a first encounter participant of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), and wherein the first encounter participant is a medical professional, and 
associate at least a second portion of the encounter information with at least a second patient encounter portion of at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein at least the second encounter participant is the patient; and 
rendering a visual representation of the encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the visual representation of the encounter information includes the machine vision encounter information; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user (conventional computer implementation as noted below, see MPEP § 2106.05(f)) of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the selection by the user on the user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is a selection of the second portion of the at least one of audio encounter information obtained from the virtual assistant via the one or more audio sensors (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and the machine vision encounter information obtained from the virtual assistant via the one or more machine vision systems (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information is one of the pre-visit portion of the patient encounter and the post- visit portion of the patient encounter.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor and memory, virtual assistant, user interface with playback controls, audio sensors, machine vision systems the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “obtaining encounter information of a patient encounter,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations, “wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Claim 16 (similar to claims 2 and 9) does not have any additional elements.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 15 with its dependent claims 16, 18 and analogous independent claim 1 with its dependent claims 2, 4, analogous independent claim 8 with its dependent claims 9, 11, do not recite additional elements that integrate the judicial exception into a practical application. 
2019 PEG: Step 2B:

Regarding the additional limitation “obtaining encounter information of a patient encounter,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Regarding the additional limitations, “wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein the encounter information includes at least one of audio encounter information obtained from the virtual assistant via one or more audio sensors and machine vision encounter information obtained from the virtual assistant via one or more machine vision systems” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
In dependent claim 16 and analogous dependent claims 2 and 9, there is no additional elements.
In dependent claim 18 and analogous dependent claims 4 and 11, regarding the additional limitation of “an RGB imaging system; an infrared imaging system; an ultraviolet imaging system; a laser imaging system; an X-ray imaging system; a SONAR imaging system; a RADAR imaging system; and a 
Therefore, claims 1-2, 4, 8-9, 11, 15-16, and 18 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety"), in view of U.S. Patent App. Pub. No. 2018/0158555 to Cashman et al. ("Cashman"), in view of U.S. Patent App. Pub. No. 2016/0217807 to Gainsboro ("Gainsboro"). 
Regarding claims 1, 8 and 15, Palakodety discloses:
A computing system (see Fig. 1 and [24], a computing system 100) including a processor (see [41], processor 202) and memory (see [41], memory 206) configured to perform operations comprising: 
obtaining encounter information of a patient encounter (see Fig. 1 and [25], media source 130 provides audio or video data. See [31], transcribing module 115 transcribe audio data from media source into text transcripts. Also see [32], extraction module 117 extracts information from transcribed transcripts to extract information such as patient’s profile information and health history. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. The media source is audio/video data from doctor’s office during a patient encounter), wherein the encounter information includes at least one of audio encounter information obtained via one or more audio sensors (see [12], audio input recorded by microphone) and machine vision encounter information obtained via one or more machine vision systems (see Fig. 1 and [25], media source 130 includes video data such as recordings of movies or other type of videos); 
processing the encounter information to: 
associate a first portion of the encounter information with a first patient encounter portion of a first encounter participant, wherein the first portion of the encounter information includes a first portion of the at least one of audio encounter information obtained via the one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems, and wherein the first encounter participant is a medical professional (see [30], diarization module 113 use deep neural network to identify speakers from the input media data. Also see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio segment. See [56], determination module 350 receives an audio segment from the segmentation module 340 and identifies one or more speakers for the audio segment among all participants to the audio conference or conversation. See [71] and Fig. 5, the diarization module 113 divides 550 audio data into segments and identifies 560 speakers for one or more of the segments. Also see [78] and Fig. 6, determination module 350 determines the speaker of the audio segment as the speaker whose enrollment sample constructs the audio sequence with the highest score. Portions of the encounter information are the segments of audio input when there is speaker speaks. A first patient encounter portion is a first segment of audio input when the patient speaks. They are associated by identifying which speaker from the audio segment speaks. Also see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. See [38], patient-doctor conversations, the encounter participants during a patient encounter is doctor and patient. The first encounter participant is a doctor and second encounter participant is a patient), and 
associate at least a second portion of the encounter information with at least a second patient encounter portion of at least a second encounter participant, wherein the second portion of the encounter information includes a second portion of the at least one of audio encounter information obtained via the one or more audio sensors and machine vision encounter information obtained via one or more machine vision systems, wherein at least the second encounter participant is the patient (similarly as above, see [54] and Fig. 3, segmentation module 340 divides audio input into segments and sends to the determination module 350 to determine a speaker for each audio segment. Also see [56], determination );
encounter information includes machine vision encounter information (see Fig. 1 and [25], media source 130 provides video data).
Palakodety does not explicitly discloses:
wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter,
audio encounter information obtained from the virtual assistant,
machine vision encounter information obtained from the virtual assistant,
encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter,
rendering a visual representation of the encounter information obtained via the one or more audio sensors; 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, 
wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors; and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information, 
wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user interface is a selection of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors,
wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information has certain labeled information,
the labeled information being pre-visit portion and post-visit portion of the patient encounter.
Cashman teaches that it was known in the medical encounter art at the time of filing to include:
wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information for identification 
audio encounter information obtained from the virtual assistant, machine vision encounter information obtained from the virtual assistant (see [14], medical kiosk include microphone and video camera used to collect information),
encounter information obtained from the virtual assistant during at least one of the pre-visit portion of the patient encounter and during the post-visit portion of the patient encounter (see [14], medical kiosk include microphone and video camera used to collect information. See [190], medical kiosk can be used to provide check-in service. Also see [193], medical kiosk can be used to provide post visit services such as prescription, billing information, education, referrals, follow up and/or EMR/PHR entry)
the labeled information being pre-visit portion and post-visit portion of the patient encounter (see [21], pre-visit summery. Also see [193], a visit summery including post visit follow up information can be printed out) in order to provide medical services a more convenient, desirable, timely and cost effective manner (see paragraph [8] of Cashman).
Therefore, it would have been obvious to one of ordinary skill in the art of medical encounter before the effective filing date of the claimed invention to modify the system of Palakodety to include wherein obtaining encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the 
Gainsboro teaches that it was known in the information transcribing art at the time of filing to include: 
rendering a visual representation of the encounter information obtained via the one or more audio sensors (see [138] and Fig. 10, Fig. 10 is a speaking time graph. The black areas indicate when a participant is speaking. Also see [129], system includes microphone array for recording conversations); 
rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information (see Fig. 18 and [145], visual representations of encounter information from encounter participants Tom, Mary, and Bob are temporally-aligned, a time slider 1805 and time pointer 1804 shows the alignment in time. Control 1815, 1816 etc. controls the playback. A first patient encounter portion is a first segment of audio input when the patient speaks. For example, shaded area of Tom is the first patient encounter portion, which represents that Tom was speaking), 
wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors (see Fig. 19 and [88], visual representation of encounter information is shown with 3 speakers represented by 3 ); and 
rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information (similarly as above, see Fig. 18 and [145], Fig. 18 is a speaking graph with visual representations of encounter information from encounter participants Tom, Mary, and Bob temporally-aligned, a time slider 1805 and time pointer 1804 shows the alignment in time. Control 1815, 1816 etc. controls the playback. A second patient encounter portion is a second segment of audio input when the patient speaks. For example, shaded area of Mary is the second patient encounter portion, which represents that Mary was speaking), 
wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user interface is a selection of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors (see Fig. 19 and [88], visual representation of encounter information is shown with 3 speakers represented by 3 different colors. First portion is area shaded in first color to show where John Smith was speaking. Second portion is area shaded in second color to show where Mary Smith was speaking. Please see the sentence on the bottom of Fig. 19, filtering is done by clicking on the colored area next to the name of the speaker),
wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information has certain labeled information (see Fig. 18 and [145], emotionally symbolic graphical face symbols 1820, 1821, and 1822 represent the emotions detected in the voices of Tom, Mary, and Bob respectively where time slider ) in order to more rapidly find the portions of the recording that may be of most relevance or interest (see paragraph [18] of Gainsboro).
Therefore, it would have been obvious to one of ordinary skill in the art of information transcribing before the effective filing date of the claimed invention to modify the system of Palakodety to include rendering a visual representation of the encounter information obtained via the one or more audio sensors; rendering a first visual representation of the first portion of the encounter information that is temporally-aligned with the visual representation of the encounter information; wherein rendering of the first visual representation is filtered based upon, at least in part, a selection on a user interface displaying the encounter information by a user of the first portion of the at least one of audio encounter information obtained via the one or more audio sensors; and rendering at least a second visual representation of the at least the second portion of the encounter information that is temporally-aligned with the visual representation of the encounter information; wherein rendering of the at least the second visual representation is filtered based upon, at least in part, a selection on the user interface displaying the encounter information by the user, wherein the selection by the user on the user interface is a selection of the second portion of the at least one of audio encounter information obtained via the one or more audio sensors, wherein filtering includes visually annotating the visual representation of one of the first and second visual representations indicating whether the encounter information has certain labeled information as taught by Gainsboro in order to more rapidly find the portions of the recording that may be of most relevance or interest.  
Regarding claims 2, 9 and 16, Palakodety discloses:
obtaining encounter information from a medical professional (see [13], the invention discloses a system or method in a doctor's office to automatically generate a transcript of a patient encounter. ). 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0197548 to Palakodety et al. ("Palakodety"), in view of U.S. Patent App. Pub. No. 2018/0158555 to Cashman et al. ("Cashman"), in view of U.S. Patent App. Pub. No. 2016/0217807 to Gainsboro ("Gainsboro”) and further in view of U.S. Patent App. Pub. No. 2014/0288968 to Johnson ("Johnson").
Regarding claims 4, 11 and 18, Palakodety does not explicitly discloses:
the one or more machine vision systems includes one or more of: 
an RGB imaging system; an infrared imaging system;
an ultraviolet imaging system; 
a laser imaging system; 
an X-ray imaging system; 
a SONAR imaging system; 
a RADAR imaging system; and 
a thermal imaging system.
However, Johnson teaches that it was known in the medical information documentation art at the time of filing to include: an RGB imaging system (see Fig. 4 and [56], medical procedure captured by video camera 416. Typical video imaging is carried out using RGB, so inherently the video cameras use RGB system) in order to provide complete, temporal, accurate documentation of patient care (see paragraph [6]-[8] of Johnson).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information documentation before the effective filing date of the claimed invention to modify the system of .  
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Tsai et al. (U.S. Patent App. Pub. No. 20120078626) discloses transcribing videos and audios into transcripts with the function of filtering objects in the video or audio.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686